Cite as 2014 Ark. App. 635

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No.CR-14-163

                                                 Opinion Delivered   NOVEMBER 12, 2014
ROBERT KENNETH BARBER
                  APPELLANT                      APPEAL FROM THE WASHINGTON
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-2012-1815-1]

STATE OF ARKANSAS                                HONORABLE WILLIAM A. STOREY,
                                 APPELLEE        JUDGE


                                                 SUPPLEMENTAL ADDENDUM
                                                 ORDERED



                             BILL H. WALMSLEY, Judge

       Appellant Robert Kenneth Barber appeals his conviction for possession of a controlled

substance. He argues that the trial court erred in denying his motion to suppress statements

obtained as a result of a custodial interrogation without Miranda warnings. We cannot address

the merits at this time because appellant failed to comply with the Arkansas Supreme Court

rules governing the contents of the addendum.

       An appellant must include in the addendum any exhibit that is essential for our court

to understand the case and decide the issues on appeal. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i).

Here, a DVD of the dashcam video from the patrol unit of the police officer who stopped

appellant was admitted into evidence and played at the suppression hearing. In our de novo

review of suppression issues, we need to review the entirety of the evidence that was before

the trial court, which includes this DVD. Appellant has seven calendar days to supplement
                                Cite as 2014 Ark. App. 635

his addendum to provide the video exhibit to our court. Ark. Sup. Ct. R. 4-2(b)(4). We

encourage review of our rules to ensure that no other deficiencies are present.

      Supplemental addendum ordered.

      HARRISON and GRUBER, JJ., agree.

      The Lane Firm, by: Jonathan T. Lane, for appellant.

      Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                            -2-